THE PRUDENTIAL VARIABLE CONTRACT REAL PROPERTY PARTNERSHIP SCHEDULE III - REAL ESTATE OWNED: PROPERTIES DECEMBER 31, 2011 Initial Costs to the Partnership Gross Amount at Which Carried at Close of Year Description Encumbrances at 12/31/11 Land Building & Improvements Costs Capitalized Subsequent to Acquisition Land Building & Improvements Total Year of construction Date Acquired Properties: OfficeBuilding Lisle, IL None Apr.,1988 GardenApartments Raleigh, NC b Jun., 1995 Hotel Lake Oswego, OR Dec.,2003 Office Building Brentwood, TN None Oct., 1995 Office Building Beaverton , OR None Dec., 1996 Office Complex Brentwood, TN None Oct., 1997 Retail Shopping Center Hampton, VA May, 2001 Retail Shopping Center Westminster, MD June, 2006 Retail Shopping Center Ocean City, MD Nov.,2002 Garden Apartments Austin, TX May, 2007 Retail Shopping Center Dunn, NC None Aug.,2007 Garden Apartments Charlotte, NC Sep., 2007 a a Balance at beginning of year Improvements, etc. Sale — ) ) Balance at end of year b Net of an unamortized discount of $4,956 Report of Independent Registered Public Accounting Firm on Financial Statement Schedules To the Partners of The Prudential Variable Contract Real Property Partnership: Our audits of the consolidated financial statements referred to in our report dated March 6, 2012 appearing in the Annual Report on Form 10-K also included an audit of the financial statement schedules exhibited in this Form S-1. In our opinion, these financial statement schedules present fairly, in all material respects, the information set forth therein when read in conjunction with the related consolidated financial statements. PricewaterhouseCoopers LLP New York, New York March 19, 2012
